DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal comes to us from a summary judgment issued by the Lucas County Court of Common Pleas, in a case involving uninsured/underinsured ("UM/UIM")
 {¶ 2} motorist coverage pursuant to Scott-Pontzer v. Liberty FireIns. Co. (1999), 85 Ohio St.3d 660. Because we conclude that summary judgment is proper in this case, we affirm.
 {¶ 3} Appellant, Lynn M. Neier, filed UM/UIM claims pursuant toScott-Pontzer, supra, against appellees, Federal Insurance Company ("Federal") and OHIC Insurance Company ("OHIC"), her employer's insurers. The trial court granted summary judgment in favor of the insurance providers. Neier appealed from that judgment, as well as the trial court's denial of her Civ.R. 60(B) motion for relief from judgment.
 {¶ 4} According to her deposition testimony, Neier, a Wood County Hospital employee, was traveling home from her lawyer's office after conducting personal business when she was involved in an automobile accident. Therefore, it is undisputed that she was not acting within the scope of her employer's business when the accident related to her UM/UIM claims occurred.
 {¶ 5} Pursuant to Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216,2003-Ohio-5849, we conclude that Neier was not an "insured" under her employer's insurance policies, negating any coverage for her UM/UIM claims from either Federal (the underlying policy) or OHIC (the commercial umbrella policy). Therefore, since no material issues of fact remain in dispute and both insurance providers are entitled to judgment as a matter of law, summary judgment was properly granted in favor of Federal and OHIC.
 {¶ 6} Neier's four assignments of error are not well-taken.
 {¶ 7} The judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
Judgment affirmed.
Richard W. Knepper, J, Judith Ann Lanzinger, J. and Arlene Singer, J., concur.